DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Karin Williams on 8/16/2022.

The application has been amended as follows: 
In the claims:
In line 1 of claims 1-13, “mat transmission structure” has been changed to –mat transmission system--.
In lines 2 of claim 1, “a first body” has been changed to “at least one mat transmission structure, each of the at least one mat transmission structure comprising: a first body--.
In lines 1-2 of claim 12, “wherein: The first surface” has been changed to --wherein: the first surface--.
In claim 9 lines 1-2, “wherein multiple mat transmission structures are provided and arranged linearly” has been changed to --wherein the at least one mat transmission structure comprises multiple mat transmission structures, wherein the multiple mat transmission structures are provided and arranged linearly--.
In claim 13 lines 1-4, “wherein: the drive shaft and the second driving member of the power unit are undefined: a chain is mounted” has been changed to – wherein: a chain is mounted--.
In claim 13 line 6, “member 23” has been changed to --member--.
 
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
 The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the mat transmission system of claim 1 such that the system includes a closure board that closes a side of the second recess; the closure board aligns with the first pivot portions; the third driving member is mounted on the power mechanism and engages the second driving member; the power mechanism drives the third driving member which drives the second driving member which drives the drive shaft, and the drive portion 10 drives the first driving member of each of the first operation units, each of the second operation units is mounted on each of the first receiving portions; the first operation units are rotated and drive the second operation units to move upward and downward.
The closest prior art of record are: Sheth (US 10,238,561), Bennett (US 5,092,315), Parkin (US 3,298,363) and Himmelman (US 2,773,498).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the system of claim 1. Specifically, the prior art does not disclose the system includes a closure board that closes a side of the second recess; the closure board aligns with the first pivot portions; the third driving member is mounted on the power mechanism and engages the second driving member; the power mechanism drives the third driving member which drives the second driving member which drives the drive shaft, and the drive portion 10 drives the first driving member of each of the first operation units, each of the second operation units is mounted on each of the first receiving portions; the first operation units are rotated and drive the second operation units to move upward and downward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dzioba (US 8,863,338) discloses a massage device having pair of operating members.
Blitzer (US 4,947,832) discloses a massaging apparatus having a rod with eccentric members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785